Citation Nr: 1044303	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to service connection for symptoms of bilateral leg 
weakness claimed as poliomyelitis, to include diagnosed 
conversion and delusional disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to February 
1958.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In a December 2008 decision, the Board reopened the 
Veteran's previously denied claim for service connection for 
poliomyelitis and denied the claim on its merits.  

The Veteran appealed the Board's December 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court) and in 
an Order dated in December 2009, the Court ordered that the 
motion for remand be granted and remanded the part of the Board's 
decision denying service connection for poliomyelitis for 
proceedings consistent with the Joint Motion for Remand (Joint 
Motion) filed in this case.  In June 2010 the Board remanded the 
case for further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

Although the Veteran's claim has previously been identified and 
developed as entitlement to service connection for poliomyelitis, 
based on his description of his symptoms and the medical evidence 
of record, as will be discussed further, the Board finds that his 
claim also reasonably encompasses his diagnosed conversion 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United 
States Court of Appeals for Veterans Claims found that a claim 
for benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses and should be 
considered by the Board to be within the scope of the filed 
claim).  Therefore, the issue on the title page has been modified 
to reflect the current disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  In the June 2010 remand, 
the Board requested the Veteran be afforded a VA psychiatric 
examination and that the examiner opine as to whether the 
complaints of lower extremity weakness is attributed to a 
diagnosed conversion disorder, and if so, whether it was at least 
as likely as not that his diagnosed conversion disorder was the 
result of his service or any incident therein.  

Although the July 2010 VA psychiatric examiner opined that the 
Veteran did not meet the diagnostic criteria for a diagnosis of 
conversion disorder, he appears to link the Veteran's leg 
symptoms to a diagnosed somatic delusional disorder.  Moreover, 
the examiner indicates that the Veteran's complaints might be a 
result of his childhood and the development of a personality 
disorder.  However, the examiner did not address whether his 
delusional disorder might be etiologically related to his service 
or some incident therein, as it is noted that the Veteran was 
actually hospitalized for similar complaints in service.  
Unfortunately, there is no competent medical opinion of record 
addressing whether the Veteran's psychiatric disorder, currently 
diagnosed as delusional disorder, might be etiologically related 
to his service.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board therefore finds that the Veteran should be afforded 
another VA psychiatric examination to determine the current 
nature, extent and etiology of any psychiatric disorder found to 
be present, and to specifically determine if it is the cause of 
the Veteran's complaints of lower extremity weakness, and if so, 
whether it is etiologically related to his service or any 
incident therein.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.303(2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should again be afforded a 
VA psychiatric examination to determine the 
current nature and etiology of any 
currently diagnosed psychiatric disorder, 
to include conversion and delusional 
disorders, if found to be present.  All 
indicated studies should be performed.  The 
examiner must review the Veteran's claims 
folders, including a complete copy of this 
REMAND, and acknowledge such review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
complaints of lower extremity weakness is 
attributed to a diagnosed psychiatric 
disorder, and if so, whether it is at least 
as likely as not that his diagnosed 
psychiatric disorder is a result of his 
service or any incident therein.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

2.  Thereafter, VA should readjudicate the 
issue on appeal.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



